 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDLumber and Sawmill Workers Local 2592,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIOandLouisiana-Pacific Corporation andAssociation of Western Pulp and Paper Workers,Association of Western Pulp and Paper WorkersLocal 49, Independent.Case 20-CD-432March 28, 1975DECISIONAND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Louisiana-Pacific Corporation, hereincalled Employer, alleging that Lumber and SawmillWorkers Local 2592, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, herein calledLumber and Sawmill Workers, violated Section8(b)(4)(D) of the Act by engaging in certain proscribedactivity with an object of forcing or requiring the Em-ployer to assign certain work to employees representedby Lumber and Sawmill Workers rather than to em-ployees represented by Association of Western Pulpand Paper Workers, Association of Western Pulp andPaper Workers Local 49, Independent, herein calledA.W.P.P.W.Pursuant to notice, a hearing was held'before Hear-ing Officer Eileen H. Hamamura on December 3, 1974.The Employer, the Lumber and Sawmill Workers, andthe A.W.P.P.W. appeared at the hearing and were af-forded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter, Lumber and SawmillWorkers and A.W.P.P.W. filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with its principal officein Portland, Oregon, and a pulp and lumber mill com-plex in Samoa, California, is engaged in the productionand wholesaling of lumber, wood, pulp products, andwood products, and that during the 12 months preced-ing the hearing its gross volume of business exceeded$500,000 per year. The parties further stipulated thatduring the same period the Employer sold and shippeddirectly to customers located outside the State of Cali-fornia goods and services valued in excess of $50,000and that it purchased and received from supplierslocated outside the State of-California goods and ser-vices valued in excess of $50,000. Accordingly,-we findthat the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assert jurisdic-tion herein.IITHE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that Lumber and -SawmillWorkers and A.W.P.P.W.are labor organiza-tionswithin themeaning of Section2(5) of the Act.IIITHE DISPUTEA. Background and FactsThe Employer's operations in Samoa, California,consist primarily of a pulpmill, a sawmill, and a power-house complex. In the area surrounding the power-house there are several conveyors which carry fuel pro-duced in the sawmill, as well as several other conveyorswhich transport fuel obtained from other sources.Among the latter are conveyors 6 and 7 which wereconstructed in 1972 for the purpose of carrying fuelfrom a fuel hopper located near the powerhouse ontoconveyor 1 a which, in turn, directly supplies the boilerswhich generate power for both the pulpmill and thesawmill.Although the Employer utilized employeesrepresented by Lumber and Sawmill Workers to buildconveyors 6 and 7, at varying times since 1972 it hasassigned the nonelectrical maintenance work on thesetwo conveyors both to employees represented by Lum-ber and Sawmill Workers and to employees representedby A.W.P.P.W. It is clear, however, that at no timeduring this period have the respective groups of em-ployees performed such work simultaneously.At some time in September 1974, Lumber and Saw-millWorkers apparently was informed that employeesrepresented by A.W.P.P.W. were performing the non-electricalmaintenance work on conveyors 6 and 7. OnSeptember 27, 1974, as a result of that assignment bythe Employer, Lumber and Sawmill Workers, pursuantto its contract with the Employer, filed a grievance inwhich it claimed the nonelectrical maintenance workon the two conveyors and demanded that the Employerengage in "no further violation of this nature." Shortlythereafter, according to the undisputed testimony ofthe Employer's personnel manager, Manuel Simas,during an attempt to adjust the grievance Lumber andSawmill Workers Business Representative Alfred Las-217 NLRB No. 39 LUMBER AND SAWMILL WORKERS LOCAL 2592ley told him that, if the Employer did not assign thenonelectrical maintenance work on conveyors 6 and 7to employees represented by that Union, the latterwould call a strike and "shut the place down." Atapproximately the same time, Robert Hedland, a repre-sentativeofA.W.P.P.W., informed Simas ofA.W.P.P.W.'s position that such work fell within itsjurisdiction.B.The Work in DisputeThe work in dispute consists of nonelectricalmainte-nance work, including mechanical and cleanup work,on fuel conveyors 6 and 7 at the Employer's Samoa,California, complex.C. Contentionsof the PartiesAt the hearing the Employer, through the testimonyof witnesses called on its behalf, expressed its prefer-ence that the Board award the disputed work to itsemployees represented by A.W.P.P.W.IThe Em-ployer contended that the factors of efficiency and con-tiniuity of operations favor an award of the disputedwork to these employees.A.W.P.P.W. also takes the position that the factorsof efficiency and continuity of operations favor anaward of the disputed work to employees representedby it. It further contends that its prior certification bythe Board as collective-bargaining representative for aunit of the Employer's production and maintenanceemployees encompasses employees within both thepulpmill and powerhouse and, therefore, such certifica-tioncoversthe , disputedwork.Additionally,A.W.P.P.W. argues that the Board should award thedisputed work to employees represented by it becauseconveyors 6 and 7 are functionally interrelated withconveyor la, which is an integral part of powerhouseoperations, and that in the past this latter conveyor hasbeen maintained exclusively by employees representedby A.W.P.P.W.Lumber and Sawmill Workers contends primarilythat the factors of efficiency and continuity of opera-tions favor an award of the disputed work to employeesrepresented by it. It further argues that the parties bypast practice have interpreted the Board certification ofthe A.W.P.P.W. as limited solely to production and1At the hearing certain officials of the Employer, who were called totestify on behalf of Lumber and Sawmill Workers, stated that they wouldprefer that the Board award the disputed work to employees represented bythatUnion. However, the two witnesses called by the Employer testifiedthat the Employer had taken the position that the disputed work should beawarded to employees represented by A W.P P W and a third witness, whomade the formalappearanceat the hearing on behalf of the Employer, alsoexpressed the Employer's preference for such an award.In these circum-stances, we conclude that the Employer, in fact,has expresseda preferencethat theBoard awardthe disputed work to employees represented byA.W P P.W.187maintenance employees within the pulpmill and that,therefore, such certification is inconclusive with respectto the disputed work which is performed within thepowerhouse complex.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated, and that there isno agreed-upon method for the voluntary settlement ofthe dispute.As stated above,it isuncontroverted that Lumberand Sawmill Workers demanded the disputed work andthreatened to strike and close the plant down in supportof its demand. Based on the foregoing and the recordas a whole, we find that Lumber andSawmillWorkerssought to force or require the assignment of the dis-puted work to employees represented by it rather thanto employees represented by A. W.P.P. W. Accordingly,we find reasonablecause existsto believe that Lumberand Sawmill Workers violated Section 8(b)(4)(D) of theAct.No party contends, and the record discloses no evi-dence showing, that an agreed-upon method for thevoluntary adjustment of this dispute exists to which allparties are bound. Accordingly, we find that the dis-pute is properly before the Board for determinationunder Section 10(k) of the Act.E.Meritsof theDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various relevant factors.1.Certification and collective-bargaining agreementsLumber and Sawmill Workers has never been certi-fied as collective-bargaining representative for a unit ofthe Employer's employees. In 1966, A.W.P.P.W. wascertified as collective-bargaining representative for aunit of all production and maintenance employees.However, it appears from a careful reading of theBoard's Decision and Direction of Election whichpreceded certification that such certification,encom-passed only production and maintenance employees atthe Employer's pulpmill.2 This certification has not2 Sub nom. Georgia-Pacific Corporation,156 NLRB 946 (1966) This caseinvolved the question of the appropriateness of separate units at the Em-ployer's Samoa, California, pulpmlll and powerhouse, and elections weredirected among three separate voting groups. Following the elections, theInternational Brotherhood of Electrical Workers was certified as collective-bargaining representative of two separate units, one comprised of mainte-nance electricians and one of all recovery steampower group employees inContinued 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen formally amended or clarified by the Board toextend to production and maintenance employees per-forming work within the powerhouse complex. Fur-thermore, as noted above, the record clearly indicatesthat the Employer in the past has assigned the disputedwork at various times to employees represented byLumber and Sawmill Workers as well as to those repre-sented by A.W.P.P.W. and that the parties themselveshave never delineated the jurisdiction of the respectiveUnions with regard to the disputed work. The factor ofcertification, therefore, is not determinative of the in-stant dispute.The Employer currently has collective-bargainingagreements with both Lumber and Sawmill Workersand A.W.P.P.W. An examination of these agreementsdiscloses that Lumber and Sawmill Workers has beenrecognized by the Employer as representative of em-ployees within the sawmill and woods operations onlyand that A.W.P.P.W.'s recognition extends only to em-ployees within the pulpmill.3Furthermore, neithercontract specifically mentions the work in dispute. Thisfactor, therefore, is inconclusive.2.Employer's past practice, assignment, andpreferenceIt is undisputed that since the construction of con-veyors 6 and 7 the Employer at varying times has as-signed the disputed work to employees represented bythe respectiveUnions. Furthermore, although theeventswhich precipitated the instant dispute arosefrom the Employer's assignmentof the disputed workto employees represented by A.W.P.P.W., it is clearthat, thereafter, the Employer also assigned such workto employees represented by Lumber and SawmillWorkers. The factors of the Employer's assignmentand past practice, therefore, are not determinative ofthe instant dispute.the pulpmill and powerhouse area, and A W P.P.W. was certified to repre-sent "all production and maintenance employees " Neither A.W P P.W 'scertification nor the Board's decision makes any specific mention of em-ployees performing nonelectrical maintenance work within the powerhousecomplex, the particular category of employees involved herem3The contract between the Employer and Lumber and Sawmill Workerscontains the following recognition clause which reads in pertinent part:During the life of this agreement Union shall be the sole collectivebargaining agency for all hourly employees, permanent, temporary, andpart-time,in the sawmill and woods operationsof Employer . .[Emphasis supplied ]The contract between the Employer and A.W P.P.W. contains the followingrelevant provision which reads in pertinent partCompany recognizes the Signatory Union as the sole collective bargain-ing agentfor all hourly employees of Company employedin the millcovered by this Agreement .. [Emphasis supplied ]As noted above, the Employer, through the tes-timony of various witnesses and particularly that of itsdesignated representative for the purpose of making itsformal appearance at the hearing, expressed its prefer-ence that the disputed work be awarded to employeesrepresented by A.W.P.P.W. While we do not affordcontrolling weight to this factor, we find that it tendsto favor the award of the disputed work to employeesrepresented by the A.W.P.P.W.3.Relative skills, efficiency, and continuity ofoperationsIt is undisputed that each of the respective groups ofemployees possess the requisite skills to perform thedisputed work in a manner satisfactory to the Em-ployer. This factor, therefore, does not aid us in makinga determination of the dispute.The record further discloses that the Employer'spulpmill is operated on a 7-day-a-week, 24-hour-a-daybasis and that conveyors 6 and 7 are in use on the sameschedule in order that fuel may be supplied continu-ously to the boilers which generate power for the pulp-mill.Inasmuch as employees represented by theA.W.P.P.W. also perform maintenance work in thepulpmill, at least some of these' employees are availableat all times. The employees represented by Lumber andSawmill Workers are principally assigned to the saw-mill.Although the sawmill is located only some 100yards from the powerhouse, a distance considerablycloser than the pulpmill which is approximately 1 milefrom the powerhouse, it is closed after regularly sched-uled hours on Saturdays and during the entire day onSundays and, therefore, employees represented byLumber and Sawmill Workers are not usually sched-uled for work during these times. Thus, in the'event ofa breakdown of conveyor 6 or 7 during these periods,employees represented by the A.W.P.P.W. are readilyavailable to perform maintenance work on these con-veyors, whereas employees represented by Lumber andSawmill Workers would have to be contacted at homeprior to reporting for work, thereby delaying the timein which the conveyors would be repaired and, conse-quently, further disrupting operations within the pulp-mill.Furthermore, in the past only employees repre-sentedby the A.W.P.P.W. have been assignedmaintenance work on conveyor la which, as notedabove, is connected to conveyors 6 and - 7 and leadsdirectly to the boilers, and, therefore, these employeesare both available for, and capable of, maintaining theentire fuel conveyor system emanating from the fuelhopper. The factors of efficiency and continuity of op-erations, therefore, favor an award of the disputedwork to employees represented by A.W.P.P.W. LUMBER AND SAWMILL WORKERS LOCAL 2592189CONCLUSIONUpon the record as a whole,and after full considera-tion of all relevant factors involved,we conclude thatthe Employer's employees represented by A.W.P.P.W.are entitled to perform the work in dispute. We reachthis conclusion upon the facts that such assignment willresult in greater efficiency and continuity of operations;such assignment is consistent with the Employer's pref-erence;and these employees possess the requisite skillsto perform the disputed work satisfactorily.Accord-ingly,we shall determine the dispute before us byawarding the work in dispute to the Employer's em-ployees represented by A.W.P.P.W., but not to thatUnion or its members.In consequence,we also findthat Lumber and Sawmill Workers is not entitled bymeans proscribed by Section 8(b)(4)(D)of the Act toforce or require the Employer to assign the disputedwork to employees represented by it.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct,as amended,and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board makes thefollowing Determination of Dispute:1.Employees of Louisiana-Pacific Corporation whoare currently represented by Association of WesternPulp and Paper Workers,Association of Western Pulpand Paper Workers Local 49,Independent,are entitledto perform the work of nonelectrical maintenancework,including mechanical work and cleanup work,on fuel conveyors 6 and 7 at the Employer's Samoa,California,complex.2. Lumber and Sawmill Workers Local 2592,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, is not entitled by means proscribed by Sec-tion 8(b)(4)(D) of the Act to force or require Louisiana-Pacific Corporation to assign the above work' to em-ployees represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute,Lumber and Sawmill Work-ers Local 2592,United Brotherhood of Carpenters andjoiners of America, AFL-CIO,shall notify the Re-gional Director for Region 20, in writing,whether ornot it will refrain from forcing or requiring the Em-ployer,by means proscribed by Section 8(b)(4)(D) ofthe Act,to assign the work in dispute to employeesrepresented by Lumber and Sawmill Workers ratherthan to employees represented by A.W.P.P.W.